 Case: 2:21-cv-04152-EAS-CMV Doc #: 6 Filed: 09/01/21 Page: 1 of 2 PAGEID #: 51




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 HERBERT G. GERDAU,

                        Plaintiff,

        v.                                                Civil Action 2:21-cv-4152
                                                          Judge Edmund A. Sargus, Jr.
                                                          Magistrate Judge Chelsey M. Vascura
 CAMBRIDGE CITY POLICE, et al.,

                        Defendants.




                                             ORDER

       This matter is before the Court on Plaintiff’s Objection to the undersigned’s August 16,

2021 Report & Recommendation. (ECF No. 4.) The undersigned previously recommended

dismissal of Plaintiff’s claims pursuant to 28 U.S.C. §§ 1915(e) and 1915A(b) because his

constitutional claims under 42 U.S.C. § 1983 for excessive force that allegedly occurred on

December 16, 2017 were time barred. (R. & R., ECF No. 3.) In his Objection, Plaintiff states he

made a clerical error in his Complaint, and that the events in question actually occurred on

December 16, 2019. (ECF No. 4.)

       The undersigned construes Plaintiff’s Objection as a motion for leave to amend his

Complaint, which is GRANTED. Plaintiff is further advised that the Court is not required to

accept as true allegations pleaded as legal conclusions. For example, Plaintiff’s original

Complaint alleges that “Officer Eubanks, James, and Castro intentionally and/or recklessly used

excessive force which resulted in bodily harm to Plaintiff, and in a clear constitutional violation,”

but fails to explain the facts and circumstances leading up to the use of force, such that the Court
 Case: 2:21-cv-04152-EAS-CMV Doc #: 6 Filed: 09/01/21 Page: 2 of 2 PAGEID #: 52




cannot determine whether the force used was excessive. Accordingly, Plaintiff’s forthcoming

Amended Complaint should include additional, detailed allegations upon which the Court can

rely to assess whether he has plausibly alleged a claim for excessive force.

       For the reasons above, the August 16, 2021 Report and Recommendation is VACATED.

Plaintiff shall have until OCTOBER 1, 2021, to file an Amended Complaint.



       IT IS SO ORDERED.



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
